Citation Nr: 1707766	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  06-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea, claimed as breathing problems, to include as secondary to his service connected residuals of a nose fracture.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971, with additional service in the National Guard from June 1989 to August 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  The claim for service connection for bilateral hearing loss was previously before the Board in September 2010 when it was remanded for further development.  The claim for service connection for sleep apnea, claimed by the Veteran to be breathing problems, was also before the Board in September 2010.  The Board recognized that the Veteran had submitted a timely notice of disagreement with a denial of this claim by the RO, then remanded in order for the RO to provide the Veteran a statement of the case.  This was accomplished, the Veteran submitted a timely substantive appeal, and claims were both returned to the Board.  They were again remanded for necessary development in December 2012.  As sufficient efforts were made to verify the Veteran's national guard service and the requested medical opinions were obtained, the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran offered testimony at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of this hearing is in the claims folder.

In July 2016, the Veteran had a hearing with another VLJ on issues which are not the subject of this decision but will be the subject of another Board decision.  Subsequent to that hearing, he submitted medical records relevant to those claims, along with a waiver of agency of original jurisdiction consideration.  These records are not relevant to the claims being decided in this appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss manifested more than one year after service separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2.  Sleep apnea did not manifest in service and is not attributable to service.

3.  Sleep apnea is unrelated (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Sleep apnea was not incurred in or aggravated by active service, and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).   They have been satisfied in this case.

As to sleep apnea, the RO provided notice to the Veteran in an October 2007 letter, prior to the appealed May 2008 rating decision, that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the hearing loss claim, the duty to inform was satisfied in a July 2005 pre-decisional letter.  Additionally, the Veteran was provided the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, in a November 2006 letter subsequent to the September 2005 rating decision, following the issuance of the Dingess decision.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran's service personnel records, VA treatment records and Social Security Administration (SSA) records are in the claims file.  

Per the 2012 remand instructions, a VA examiner provided an addendum opinion in March 2013 as to hearing loss which provided the specific opinions requested by the 2012 remand.  An examination as to sleep apnea was also provided in March 2013.  The report includes adequate etiological opinions on both direct and secondary theories  In light of the above, the Board finds that the RO substantially complied with the 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in 2011 and 2013.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the 2011 and 2013 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2011 and 2013 hearing loss examinations are adequate when viewed together.  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to isolated findings.  Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran had wartime service, with service in Vietnam, and available service personnel records are reflective of such.  Based upon his satisfactory lay evidence, the provisions of 38 U.S.C.A. § 1154 (b) are applicable.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Bilateral Hearing Loss

The Veteran contends he is entitled to service connection for bilateral hearing loss.  For the reasons stated below, the Board finds that service connection for bilateral hearing loss is not warranted on a direct or presumptive basis.

Beginning with direct service connection, the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, reflected by August 2007, October 2011 and March 2013 VA audiological evaluations.  See 38 C.F.R. § 3.385.  Therefore, a current disability has been shown.  Second, the Veteran has contended both that his hearing loss was caused by exposure to noise related to his duties in service or as due to a perforated left eardrum or impacted cerumen in the ears in service.  Personnel records reflect that the Veteran served in Vietnam as a senior salvage specialist, and therefore in-service noise exposure is conceded.  Also, service treatment records reveal that in February 1969 the Veteran perforated his left eardrum and complained of diminished hearing, despite the fact that a July 1971 separation examination included all negative clinical findings with regard to the ears and hearing.  Nonetheless, based on this evidence, an in-service event, injury or disease has been shown and the second element of service connection met.  

Turning to the third element, the preponderance of the evidence is against a finding of a causal nexus between the Veteran's hearing loss and his active duty service.  The Veteran has stated that he believes his current hearing loss had its onset in service.  He testified that he noticed ringing in his ears in Vietnam after periods of heavy artillery.  Parenthetically, the Board notes that service connection is in effect for tinnitus.  While the Veteran is competent to testify to the presence of persistent symptoms since service, he is not competent to opine as to the presence of a medical nexus between his service and his current disability, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.

To the extent that the Veteran contends that his hearing loss had its onset in service, and has been persistent since, such statements are inconsistent with prior statements of record.  Specifically, service treatment records dated in 1971 include his separation examination in which he did not report a history of either hearing loss or ear trouble generally.  The corresponding medical examination report is also silent for any complaints of hearing loss at separation.  Owing to this inconsistency with respect to this material fact in this case, specifically the persistence of symptoms since service, the Board finds that this inconsistency is significant and undermines the credibility of his statements in this regard, rendering them of no probative value. 

Additional service treatment records from reserve duty reflect multiple audiograms with reports of no hearing loss.  Reports of medical examination dated June 1989 and February 1992 reflect he denied hearing loss.  An audiogram in June 1989 reflects that all thresholds for hearing were 0 or below zero, thus showing no hearing loss for VA purposes.  The February 1992 examination reflects a finding of normal ears.  

VA examination in October 2011 contained a negative opinion as to the etiology of current bilateral sensorineural hearing loss.  The examiner supported her finding by explaining that, while the Veteran thinks his hearing loss is due to the conceded noise exposure in service, there was an audiological finding of normal hearing in both ears in 1989.  However, as the Board pointed out in the 2012 remand decision, this opinion failed to take into account the possibility of hearing loss due to the perforated ear.  Thus, remand was ordered for an addendum opinion on this point.

VA medical opinion was obtained in March 2013 based on a review of the record.  In the opinion, the examiner indicated that it was less likely than not that the Veteran's bilateral hearing loss was causally related to his active duty service.  The audiologist stated in pertinent part:

Specifically with regard to the left ear the issue is whether or not the Veteran's current left sensorineural hearing loss is the result of either a left tympanic membrane perforation that possibly incurred while he was in the military in 1969 or a cerumen impaction left ear also noted in the SMR in 1969. Whether or not the Veteran's 1969 left ear abnormality was a TM perforation or a cerumen impaction is irrelevant as both conditions when present result in conductive hearing loss and typically resolve following medical treatment. The current hearing loss in the left ear is sensorineural and sensorineural hearing losses are not associated with either TM perforation or cerumen impaction and as noted by [the VA audiologist] in her report of 10-17-2011 hearing in the left ear was within normal limits as late 6-23-1989. Consequently it is less likely than not that the current sensorineural hearing loss in the left ear is the result of either a possible 1969 left tympanic membrane perforation or a possible 1969 left cerumen impaction.

With regard to the right ear the issue is whether or not the Veteran's current sensorineural hearing loss in that ear is the result of a cerumen impaction in the Veteran s right ear in 1969 as noted the Veteran's SMR. Again cerumen impaction results in conductive hearing loss and that loss resolves when the cerumen is removed. The Veteran s current hearing loss is sensorineural and was not present as late as 6-23-1989. Consequently it is less likely than not that the Veteran's current sensorineural hearing loss right ear is the result if his 1969 cerumen impaction in the right ear. 

There is no evidence that either audiologist was not competent or credible, and as the opinions are based on accurate facts and supported by a well-reasoned rationale, the Board finds that them together to be of significant probative value.  Nieves-Rodriguez, 22 Vet. App. 295.  Support for each examiner's theory can be found in the record.  Nothing is the documentary record is inconsistent with the conclusions of these examiners.  

VA and private treatment records reflect a notation of reported bilateral hearing loss dating from October 2002 in VA records, and from July 2004 in private treatment records.  Prior to that, there are the aforementioned 1989 and 1992 negative notations in the reserve records.  The record does not suggest that the Veteran was on active duty during this time period.  

Based on the competent and credible lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding of a causal nexus between the Veteran's bilateral hearing loss and active duty service.  While the Veteran has testified as to his belief generally that there is a connection, his statements are outweighed by the 2011 and 2013 VA medical opinions of record, which indicate that hearing loss was not apparent until well after service, and that record does not support a link between the current bilateral hearing loss and the noise exposure, ruptured ear drum or impacted cerumen in service.  As the third element is not met, service connection for bilateral hearing loss on a direct basis is not warranted in this case.  38 C.F.R. § 3.303.

Concerning service connection based on the presumption in favor of chronic diseases or continuity of symptomatology, the Veteran has been diagnosed with bilateral sensorineural hearing loss, which is considered to be an organic disease of the nervous system and is therefore a chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  As such, these theories of entitlement are potentially applicable.

However, the preponderance of the evidence is against a finding of sufficient manifestations in service to identify the disease entity or manifestation to a compensable degree within one year of separation from service.  Service treatment records for the period of active service are silent for any complaints of hearing difficulty in-service.  Post-service treatment records are silent for any medical evidence that the Veteran had compensable hearing loss for VA purposes until 2002, when noted in the VA record discussed above.  Actual hearing loss by VA standards was not shown until at least that time.  38 C.F.R. § 3.385.  Thus, the first objective evidence of compensable hearing loss is many years after the Veteran's separation from service.

As noted above, to the extent that the Veteran has asserted that his hearing loss began in service and has been persistent since, these assertions are inconsistent with prior statements of records, specifically no complaints were made in service or within the initial few years following service.  As such, the Veteran's statements to this effect are not credible and of no probative value.  While the Veteran has otherwise set forth his belief that his current hearing loss is related to service, these statements are outweighed by the 2011 and 2013 VA medical opinions.  Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss either manifested in service to a degree sufficient to identify the disability or to a compensable degree within the first post-service year.  As such, service connection based on the presumption in favor of chronic diseases or on continuity of symptomatology is not warranted.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing is causally related to his service or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

Sleep Apnea claimed as Breathing Problems

The Veteran contends, in both written statements and his testimony before the undersigned, that his sleep apnea is due to a nasal fracture he endured in service.  Service connection is in effect for residuals of nose fracture.  

At the outset, the Board notes that sleep apnea is not a chronic disease listed at 38 C.F.R. § 3.309(a) and thus is not subject to presumptive service connection.  

Service treatment records do not show complaints, treatment, or diagnoses related to sleep apnea.  Rather, they include a July 1971 separation examination showing normal lungs and chest without mention of breathing trouble.  Moreover, subsequent June 1989 and February 1992 reserve examination reports show he denied shortness of breath, and indicate lungs were clinically normal.  

VA and private treatment records, including those associated with his SSA disability claim, show diagnosis of sleep apnea dating from August 1999 based on sleep study, nocturnal polysomnography.  See Nashville Memorial Hospital records.  

The Board acknowledges that the Veteran reported that he believes his sleep apnea is due to his nasal fracture.  He testified that he did not get treatment for the nasal fracture in service but that the breathing problems began with the fracture and have continued.  He uses a CPAP machine for his breathing.  See September 2012 hearing transcript, pp.7, 8.  

Records from Skyline Medical Center and Middle Tennessee Pulmonary Associates reflect a diagnosis of obstructive sleep apnea syndrome confirmed by polysomnography in August 2004.  In February 2006, he reported breathing problems related to asthma and sleep apnea.  VA and private records show treatment for sleep apnea from that time.  However, these do not contain an opinion stating or suggesting a relationship between breathing problems nor any specific respiratory condition and residuals of service-connected fractured nose.  

The Veteran alleges that his sleep apnea is related to his service, including as secondary to service-connected nasal fracture.  Thus, he makes a claim on both a direct and secondary basis.  However, the weight of the evidence is against the Veteran's claim on both a direct and secondary basis.  The service treatment records do not show any complaints, treatment, manifestation, or identification of the identified breathing disorder, obstructive sleep apnea, during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board notes that the Veteran denied breathing or sleep trouble in his 1971 medical history, and the corresponding examination was negative.  To the extent that the Veteran reported he had a history of asthma in a 1968 pre-induction physical, with an attack 2 years prior to service induction, no asthma was noted or diagnosed in service.  The current identified disability is sleep apnea.  

The Board reasonably concludes that the record is complete inasmuch as the Veteran himself has not urged that he manifested sleep apnea during his active service that ended in August 1971, nor has he indicated that his breathing problem includes any additional disability other than sleep apnea.  The record shows that the sleep apnea was first diagnosed in 1999, many years after separation from service in 1971.  No health care provider has urged that the sleep apnea is directly related to service or began in service.  

The Veteran was afforded a VA examination in March 2013 to determine if it was as likely as not that the sleep apnea is related to service or service-connected nasal fracture.  The examiner reviewed the claims folder and examined the Veteran.  The examiner noted that sleep apnea was diagnosed in 1999 based on sleep study.  He opined that a breathing problem diagnosed as sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The rationale was as follows:

The veteran's nose fracture COULD be associated with the development of obstructive sleep apnea if he had a long history of nasal obstruction with said fracture. There is scientific evidence that the nasal obstruction can further decrease oropharyngeal pressure and contribute to the oropharyngeal collapse of sleep apnea (Zang HR Li LF Zhou B Li YC Wang T Han DM Pharyngeal aerodynamic characteristics of obstructive sleep apnea/hypopnea syndrome patients Chin Med J (Engl) 2012 Sep 125(17) 3039-43.).

This veteran's sleep apnea however was diagnosed long before he had an symptoms of nasal obstruction. There is no evidence for worsening of his condition since his nasal obstruction manifested. 

Furthermore the veteran denies the onset of his sleep apnea in service nor is there evidence that he had sleep apnea symptoms prior to discharge from service. As such it is less likely than not that the veteran s nasal fracture has contributed to the onset of or aggravated the veteran s sleep apnea. It is also less likely than not that the veteran's sleep apnea was incurred in service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To the extent that there are lay opinions, the Veteran's statements, linking the Veteran's sleep apnea to service, the Board finds that no probative value in these general lay assertions, as they are not credible.  As noted above, the Veteran's statements as to continuous breathing problems characteristic of sleep apnea are contradicted by his earlier documented denials of such symptoms as noted in the service treatment records in 1971 and the reserve records in 1989 and 1992.  For this reasons, they are not credible and thus not probative.  The opinion of the VA examining physician in March 2013 that the sleep apnea is not due to service or service-connected nasal fracture is the most probative evidence on the critical issue of nexus.  

In sum, there is no reliable evidence linking the obstructive sleep apnea to service or to a service-connected disease or injury.  Furthermore, there is no reliable evidence of an increase in disability (aggravation) due to a service connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for sleep apnea, claimed as breathing problems, to include as secondary to his service connected residuals of a nose fracture is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


